Case 2:17-bk-51532         Doc 63     Filed 04/04/19 Entered 04/04/19 12:19:03            Desc Main
                                     Document      Page 1 of 10


                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                  COLUMBUS DIVISION

 In Re:                                              Case No. 17-51532

 Robert J Ralston
                                                     Chapter 7
 Carrie N Ralston

 Debtors.                                            Judge C. Kathryn Preston

     MOTION FOR RELIEF FROM STAY REGARDING PROPERTY KNOWN AS: 2015
                    KIA SEDONA VIN: KNDMB5C12F6021080

          Gateway One Lending & Finance (‘Movant’), by and through its counsel, moves this

Court under §362 and other sections of the Bankruptcy Code for an order terminating the

automatic stay imposed by §362 of the Bankruptcy Code with respect to certain property owned

by the Debtor(s) in which Movant has a security interest. In support of this Motion, Movant

states as follows:

                                         MEMORANDUM

1.        On March 16, 2017, Robert J Ralston and Carrie N Ralston (‘Debtors’) filed a petition for

relief under Chapter 13 of the Bankruptcy Code. On March 20, 2019, this converted to Chapter 7.

2.        Prior to the filing of the bankruptcy petition, on December 22, 2014, Movant was granted

a security interest in certain property owned by the Debtors. The lien is on the property

commonly known as a 2015 KIA SEDONA VIN: KNDMB5C12F6021080 (the ‘Property’). A

copy of the Retail Installment Contract is attached as Exhibit A.

3.        The Certificate of Title was filed with the Ohio Bureau of Motor Vehicles on December

22, 2014 per the attached Vehicle Title – Exhibit B.

4.        Upon information and belief, there are no other lien holders with respect to the Property.
Case 2:17-bk-51532       Doc 63     Filed 04/04/19 Entered 04/04/19 12:19:03           Desc Main
                                   Document      Page 2 of 10


5.     The value of the Collateral is $14,375.00. This valuation is based on NADA. A copy of

this valuation is attached as Exhibit C.

6.     As of April 4, 2019, there is currently due and owing on the Note the outstanding balance

of $24,876.45, plus interest accruing thereon at a rate of 6.99% per annum.

7.     In the event the Order granting this Motion for Relief from Stay is entered, the provisions

of Bankruptcy Rule 4001(a)(3) shall be waived and said Order shall be effective immediately.

8.     The Movant is entitled to relief from stay for these reasons:

       a.      Debtor is delinquent in direct payments in the amount of $13,886.47 from March

               2018 through March 2019. Per debtors Statement on Intent filed on March 22,

               2019, intent is to Surrender.

       b.      The rights and interest of the Movant are not being protected and the Property’s

               value is decreasing, thus further harming the Movant.

9.     This motion does not affect the rights of the Chapter 7 Trustee.

       WHEREFORE, Movant prays for an Order from the Court granting Movant relief from

the automatic stay of §362 of the Bankruptcy Code to permit Movant to proceed with its State

Law rights and for such other further relief to which the Movant may be entitled.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant
Case 2:17-bk-51532      Doc 63     Filed 04/04/19 Entered 04/04/19 12:19:03           Desc Main
                                  Document      Page 3 of 10


                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Motion was served electronically on April 4, 2019 through
the Court’s ECF System on all ECF participants registered in this case at the e-mail address
registered with the Court

And by ordinary U.S. Mail on April 4, 2019 addressed to:

       Robert J Ralston, Debtor
       281 Butterfly Drive
       Sunbury, OH 43074

       Carrie N Ralston, Debtor
       281 Butterfly Drive
       Sunbury, OH 43074
                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Attorney for Movant
Case 2:17-bk-51532         Doc 63     Filed 04/04/19 Entered 04/04/19 12:19:03             Desc Main
                                     Document      Page 4 of 10


                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                  COLUMBUS DIVISION

 In Re:                                              Case No. 17-51532

 Robert J Ralston
   dba Big Walnut Lawncare, LLC
                                                     Chapter 7
 Carrie N Ralston

 Debtors.                                            Judge C. Kathryn Preston

     NOTICE OF MOTION FOR RELIEF FROM STAY REGARDING PROPERTY
           KNOWN AS: 2015 KIA SEDONA VIN: KNDMB5C12F6021080

          Gateway One Lending & Finance, a Creditor herein, has filed a Motion for Relief from

the Automatic Stay with respect to your 2015 KIA SEDONA VIN: KNDMB5C12F6021080, in

this bankruptcy case.

          Your rights may be affected. You should read these papers carefully and discuss them

with your attorney if you have one in this bankruptcy case. (If you do not have an attorney, you

may wish to consult one.)

          If you do not want the court to grant relief from the automatic stay, or if you want the

court to consider your views on the Motion, within 21 days from the service date of this motion,

you or your attorney must:

          File with the court a written response or an answer, explaining your position at:

                 United States Bankruptcy Court
                 170 North High Street
                 Columbus, OH 43215

          If you mail your response to the court for filing, you must mail it early enough so the

court will receive it on or before the deadline stated above.
Case 2:17-bk-51532       Doc 63     Filed 04/04/19 Entered 04/04/19 12:19:03           Desc Main
                                   Document      Page 5 of 10


       You must also send a copy of your response either by the Court’s ECF filing system or

by U.S. Mail to:

       Molly Slutsky Simons
       Sottile and Barile, Attorneys at Law
       P.O. Box 476
       Loveland, OH 45140
       bankruptcy@sottileandbarile.com
       Counsel for Movant

       Brian D. Wood
       Wood & Brewer, LLC
       470 Olde Worthington Road, Suite 200
       Westerville, OH 43082
       614-410-6877
       Fax: 888-560-1002
       Email: bwood@woodbrewerlaw.com
       Debtor’s Counsel

       Frederick M Luper
       1160 Dublin Road, Suite 400
       Columbus, OH 43215
       614-221-7663
       Chapter 7 Trustee

       Asst US Trustee (Col)
       170 North High Street, Suite 200
       Columbus, OH 43215
       USTPRegion09.CB.ECF@usdoj.gov
       Office of the US Trustee

       Robert J Ralston
       281 Butterfly Drive
       Sunbury, OH 43074

       Carrie N Ralston
       281 Butterfly Drive
       Sunbury, OH 43074

       If you mail your response to the court for filing, you must mail it early enough so the

court will receive it on or before the date stated above.
Case 2:17-bk-51532       Doc 63    Filed 04/04/19 Entered 04/04/19 12:19:03            Desc Main
                                  Document      Page 6 of 10


       If you or your attorney do not take these steps, the court may decide that you do not

oppose the relief sought in the motion and may enter an order granting the relief requested.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Motion was served electronically on April 4,
2019 through the Court’s ECF System on all ECF participants registered in this case at the e-mail
address registered with the Court

And by ordinary U.S. Mail on April 4, 2019 addressed to:

       Robert J Ralston, Debtor
       281 Butterfly Drive
       Sunbury, OH 43074

       Carrie N Ralston, Debtor
       281 Butterfly Drive
       Sunbury, OH 43074
                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Attorney for Creditor
Case 2:17-bk-51532   Doc 63    Filed 04/04/19 Entered 04/04/19 12:19:03   Desc Main
                              Document      Page 7 of 10
Case 2:17-bk-51532   Doc 63    Filed 04/04/19 Entered 04/04/19 12:19:03   Desc Main
                              Document      Page 8 of 10
ELT Printout without Account Information                                                     Page 1 of 1
  Case 2:17-bk-51532 Doc 63 Filed 04/04/19 Entered 04/04/19 12:19:03                       Desc Main
                                   Document Page 9 of 10


                                                                      Collateral Management Services
                                                            9750 Goethe Road | Sacramento, CA 95827
                                                                                 www.dealertrack.com




                                               Gateway One

                                 Lien and Title Information

   Lienholder
   ELT Lien ID           FDI1001208012372
   Lienholder            GATEWAY ONE LENDING & FINANCE
   Lienholder Address
   P O BOX 1013
   ATWOOD, CA 92811
   Lien Release Date


   Vehicle and Titling Information

   VIN                    KNDMB5C12F6021080              Issuance Date
   Title Number           2302018376                     Received Date      12/31/2014
   Title State            OH                             ELT/Paper          ELECTRONIC
   Year                   2015                           Odometer Reading   48
   Make                   KIA                            Branding
   Model
   Owner 1                ROBERT J RALSTON
   Owner 2
   Owner Address
   56 N CHALFANT RD
   NEWARK, OH 43055




   Printed: Wednesday, March 22, 2017 1:11:30 PM PST




https://title.fdielt.com/MVC/CollateralPrint/CollateralPrint?view=CollateralPrint&account... 3/22/2017
            Case 2:17-bk-51532                               Doc 63            Filed 04/04/19 Entered 04/04/19 12:19:03                                                       Desc Main 4/3/2019
                                                                              Document     Page 10 of 10
                                                                                                                                                                           NADA Used Cars/Trucks
 Gateway One Lending and Finance                                                                                                                                           175 N Riverview Dr
                                                                                                                                                                          Anaheim, CA 92808
                                                                                                                                                                                7149214988
                                                                                                                                                         viviana.perea@gatewayonelending.com


 Vehicle Information
   Vehicle:                 2015 Kia Sedona Extended Passenger
                                                 Van LX 3.3L V6
   Region:                                              Eastern
   Period:                                         April 3, 2019
   VIN:                                   KNDMB5C12F6021080
   Mileage:                                              57,500
   Base MSRP:                                          $28,100
   Typically Equipped MSRP:                            $29,195
   Weight:                                                 4,411

 NADA Used Cars/Trucks Values
 Auction*                                                                                  Base                     Mileage Adj.                          Option Adj.            Adjusted Value
  Low                                                                               $9,700                                      $138                                   N/A             $9,838
  Average                                                                          $11,775                                      $138                                   N/A            $11,913
  High                                                                             $13,875                                      $138                                   N/A            $14,013
 Trade-In
  Rough                                                                            $10,100                                         N/A                                 N/A            $10,100
  Average                                                                          $11,300                                         N/A                                 N/A            $11,300
  Clean                                                                            $12,275                                         N/A                                 N/A            $12,275

  Clean Loan                                                                       $11,050                                         N/A                                 N/A            $11,050
  Clean Retail                                                                     $14,375                                         N/A                                 N/A            $14,375
 *The auction values displayed include typical eqiupment and adjustments for mileage and any of the following applicable accessories: engine size, drivetrain, and trim.


 Selected Options                                                                                                                 Trade-In/Loan                                           Retail
  Aluminum/Alloy Wheels                                                                                                                     w/body                                     w/body




NADA Used Car Guide assumes no responsibility or liability for any errors or omissions or any revisions or additions made by anyone on this report.
NADA Used Car Guide and its logo are registered trademarks of National Automobile Dealers Association, used under license by J.D. Power.
©2019 J.D.Power
